UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6411



ALFRED GEE,

                                           Petitioner - Appellant,

         versus


DENNIS BIDWELL, Warden; THE ATTORNEY GENERAL
OF THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-232-PJM)


Submitted:    August 28, 1997         Decided:   September 17, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alfred Gee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 28 U.S.C. § 2241 (1994) petition. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. Gee
v. Bidwell, No. CA-97-232-PJM (D. Md. Feb. 10, 1997). We dismiss as

moot Appellant's motion to expedite and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2